491 Pa. 424 (1980)
421 A.2d 210
James GRAVATT, III, Appellant,
v.
BOROUGH OF LATROBE and Latrobe Board of Adjustment.
Supreme Court of Pennsylvania.
Argued October 1, 1980.
Decided November 3, 1980.
William C. Stillwagon, Greensburg, for appellant.
Robert P. Lightcap, Lightcap, McDonald & Moore, Charles C. Mason, Jr., Latrobe, for appellees.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, and KAUFFMAN, JJ.


*425 ORDER
PER CURIAM:
Appeal is dismissed as having been improvidently granted, 44 Pa.Cmwlth. 475, 404 A.2d 729.